Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 20, 2017

                                       No. 04-17-00290-CV

                                IN THE INTEREST OF D.M.O,

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-PA-00385
                        Honorable Stephani A. Walsh, Judge Presiding


                                          ORDER
        On July 18, 2017, Appellees Domonique W. and Dwaine W. filed a pro se appellees’
brief. Also on July 18, 2017, retained counsel George Carroll filed a motion for extension of
time, claiming that he intends to file a brief on behalf of appellees. Appellees, however, are not
entitled to file a pro se brief and a brief by an attorney on their behalf. Therefore, we ORDER
appellees to file a written advisory to this Court within ten days from the date of this order
indicating whether they intend to rely on their pro se brief or whether they intend to have their
attorney file one on their behalf. If appellees do not timely file such an advisory, this appeal will
be set for submission with appellees’ pro se brief, and no brief filed by appellees’ attorney
will be considered.

       Retained counsel’s motion for extension of time is held in abeyance pending
appellees’ response.

                                                      _________________________________
                                                      Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2017.



                                                      ___________________________________
                                                      Luz Estrada
                                                      Chief Deputy Clerk